Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1, 2, 4-9, and 16-21 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to rejections made under §101, have been fully considered but are not persuasive.  Applicant argues that the “claim is not directed to organizing human activity” because the "user" is merely a passive entity and “human activity is not at all the subject of the claims”. Tracking package delivery and modifying package delivery are instead the subject matter of the claims.
 	Examiner respectfully disagrees and notes that the Office explicitly defines the category or organizing human activities as including “certain activity between a person and a computer …” MPEP 2106.04 (a)(2) II.  The “tracking package delivery and modifying package delivery” is merely an abstract and fits into the category of certain methods of organizing human activities. "[B]usiness practices designed to advise customers of the status of delivery of their goods have existed at least for several decades, if not longer."  Electronic Comm. v. Shopperschoice.com, LLC, no. 2019-1587, (Fed. Cir. May 14, 2020), slip op. at 7 (quotation marks and citations omitted).  Furthermore, "determining a predetermined destination for delivery of a package for a user, wherein the package is being delivered by a carrier along a delivery route...." is merely an abstract and the user computing device is a tool to implement the abstract idea. Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under part two of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  

 Applicant further argues that the specification set forth the improvement in par.49. 32 and 33. Examiner respectfully disagrees and notes that “improve delivery time of packages to recipients, as well as reduce the costs incurred by carriers in multiple attempts to deliver a package”, (as disclosed in par.49), only improve the abstract business practice. Furthermore, Applicant does not set forth a specific feature that provides an improvement to computer capabilities.  See October 2019 Update: Subject Matter Eligibility, pg. 12. ("if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology"). 

 	Applicant further argues that the claim involves concepts that transforms the nature of the claims into a practical application because the three predictions “improve the operation of the logistic system”. Applicant adds “specifically, by accurately coordinating delivery among a carrier traveling along a carrier route and a vehicle traveling along a vehicle route, these predictions allow the carrier to optimize deliveries after the current delivery”. 
 	Examiner respectfully disagrees and notes that the recited predictions are abstract idea. Using general technological environments as tools to “accurately” coordinating delivery only improves the abstract idea.   "[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible." OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2359). Also, unlike Enfish and McRo, the claims here did not deal with specific improvement to computer capability. In Enfish, the claims are directed to improve how systems store and access data and McRo claims are directed toward allowing computers to produce accurate and realistic lip synchronization and facial expression in animated characters that previously could only be produced by human animators.  
Applicant further argues claim 1 processes a tremendous amount of data to make these predictions (such as current and predicted traffic, driving habits, expected arrival times, etc.), and is a specific technologic modification to solve a problem or improve the functioning of a known system, similar to Trading Techs. Int'l, Inc.
Examiner respectfully disagrees and notes the claims do not provide an improvement to the underlying technology itself like Trading Techs. Int'l, Inc. See (MPEP 2106.05(a)(II));  “  it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” Furthermore, the claims do not recite “tremendous amount of data” to make the predictions.  Accordingly, the rejection is maintained. 
 Applicant’s arguments with respect to rejections made under § 103, have been fully considered but are not persuasive.  The new added limitations are found in Burbush in view of Rademaker as cited below in the O.A.  Burbush is relied on to teach the new destination is a waypoint along the delivery route of the carrier. While Burbush teaches the new destination, Radermaker is relied on to teach the vehicle is traveling along a vehicle route and wherein the destination is along the vehicle route. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). "[W]e do not ignore the modifications that one skilled in the art would make to a device borrowed from the prior art."  In re ICON Health and Fitness Inc., 83 USPQ2d 1746 (Fed. Cir. 2007).  Accordingly, the rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9  and 20  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and 20 recite the limitation “a vehicle route” while "a vehicle route" was already introduced in the independent claims. It is not clear if this is the same or a new vehicle route. The claim will be interpreted as “the vehicle route”. 
 Claim 9 and 20 also recite “determining an added trip time to the route to include the predetermined destination to the route.” Its not clear if this route refers to the vehicle route or the delivery route.  For the purpose of examination this will be interpreted as “determining an added trip time to the vehicle route …. “. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1, 2, 4-9, and 16-21 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims are directed to the abstract idea of tracking a shipment (as shown in the recited representative functions of the independent claims-  determining, a predetermined destination for delivery of a package for a user, wherein the package is being delivered by a carrier along a delivery route; determining, that delivery of the package to the predetermined destination has been interrupted and the package is being delivered to a new destination wherein the new destination is a waypoint along the delivery route of the carrier; determining a location of the new destination, wherein the new destination is a waypoint along the delivery route of the carrier; determining a predicted time that the package will be delivered to the new destination and whether a vehicle of the user can arrive at the new destination prior to the predicted time that the package will be delivered to the new destination, wherein the vehicle is traveling along a vehicle route and wherein the new destination is along the vehicle route; providing, a user option to route a vehicle to the new destination to retrieve the package; and in response to a user selection of the user option, providing routing of the vehicle to the new destination. wherein providing routing of the vehicle includes routing the vehicle to arrive at the new destination prior to the predicted time.)  
Which is a method of organizing human activities because it recites concepts managing human behavior or relationship or interactions between people including social activities, teaching, and following rules or instruction (i.e. business relationship), concepts related to fundamental economic principles or practices. "[B]usiness practices designed to advise customers of the status of delivery of their goods have existed at least for several decades, if not longer."  Electronic Comm. v. Shopperschoice.com, LLC, no. 2019-1587, (Fed. Cir. May 14, 2020), slip op. at 7 (quotation marks and citations omitted). 
	It is similar to other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring information presented on a display based on, e.g., user data or time data; Accenture Global Services, GmbH v. Guidewire Software, 728 F.3d 1336 (Fed. Cir. 2013)—interface for generating tasks based on rules to be completed upon the occurrence of an event; Return Mail, Inc. v. USPS, No. 2016-1502 (Fed. Cir. Aug. 28, 2017)—relaying mailing address data; Secured Mail Solutions v. Universal Wilde, No. 2016-1728 (Fed. Cir. Oct. 1, 2017)—communicating information about a mail object using a personalized marking; See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("user computing device”, “vehicle computing device”, “processor”, “memory” “component that is coupled to the processor”- all recited at a high level of generality). Although they have and execute instructions to perform the abstract idea itself (e.g. “logic”) this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”. 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination ( as shown  in Fig.1)   and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("user computing device”, “vehicle computing device”, and “processor” “memory component that is coupled to the processor” —see published Specification Paragraphs:[0022] As such, the user vehicle 102 may include one or more computing device for facilitating communication via the network 100 and/or for interfacing with a mobile device (such as a mobile phone) to facilitate the communication. [0023] The remote computing device 104 may include a personal computer, server, mobile computing device, and/or other similar device for facilitating communication between the user vehicle 102 and the carrier vehicle 106. As such, the remote computing device 104 may include a memory component 140 that stores package logic 144a, communication logic 144b, and/or other logic. The package logic 144a may be configured to cause the remote computing device 104 to determine delivery information related to a package (such as the carrier vehicle 106). The claims also add the element “logic” see specification [0004] the logic causes the system to provide instructions for the carrier, in response to determining that the vehicle cannot be located at the predetermined destination at the time. [0046] routing logic 244a and the shipping logic 244b may reside on different computing devices. Similarly, the package logic 144a may additionally be configured to4 TOY 2017-345 PA (Direct)/22562-2443cause the remote computing device 104 to facilitate changes of delivery destination). The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.
	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment “e.g. mobile device” and instructions to implement the abstract idea (e .g. using computers to communicate data). 
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Additionally, the claims add the elements “mobile device” this does not amount to significantly more for the same reasons it fails to integrate the abstract idea into practical application. Moreover, the specification describes this at a high level of generality indicating that they are well-known; See Specification: [0023] The remote computing device 104 may include a personal computer, server, mobile computing device, and/or other similar device for facilitating communication between the user vehicle 102 and the carrier vehicle 106. As such, the remote computing device 104 may include a memory component 140 that stores package logic 144a, communication logic 144b, and/or other logic- Accordingly, the claims are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 ,9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over in  BARBUSH et al (US 2015/0154559 A1) in view of Rademaker (US 2016/0247113 A1)

As per claim 1, Barbush teaches: 
A method for tracking a shipment comprising: determining, by a user computing device, a predetermined destination for delivery of a package for a user, wherein the package is being delivered by a carrier along a delivery route; (par.4, receiving shipment data identifying a delivery address for the item; placing the item on a mobile asset based at least in part on a dispatch plan, wherein the dispatch plan identifies a plurality of stop locations; identifying a candidate dynamic delivery location by comparing the plurality of stop locations to a stop criteria wherein the candidate dynamic delivery location is different from the delivery address for the item;  par.50, par. 58, the carrier system 100 may identify candidate service stops within the delivery route which may be used as possible dynamic delivery locations.)
determining, by the user computing device, that delivery of the package to the predetermined destination has been interrupted and the package is being delivered to a new destination; determining, by the user computing device, a location of the new destination, wherein the new destination is a waypoint along the delivery route of the carrier; (par.78, a consignee may be offered a dynamic delivery location after an unsuccessful delivery attempt is made at the delivery address for the item.par.79, the carrier system 100 may identify possible dynamic delivery locations. The dynamic delivery location may have been previously identified or identified following the unsuccessful delivery attempt par. 58, the carrier system 100 may identify candidate service stops within the delivery route which may be used as possible dynamic delivery locations.)
determining, by the user computing device, a predicted time that the package will be delivered to the new destination and whether a vehicle of the user can arrive at the new destination at the predicted time that the package will be delivered to the new destination, the user computing device, ( par.70, The digital map may optionally include a time-to-arrival indicator showing the estimated time until the mobile asset 140 arrives at the dynamic delivery location,  par.71, the consignee may send the carrier system 100 an estimated time of arrival of the consignee at the dynamic delivery location. the consignee may allow the carrier to track the location of the consignee using location data retrieved/transmitted from the consignee's customer computing device 110, a location device associated with the consignee's vehicle or the like. The carrier system 100 may send this consignee location data to the mobile asset 140 or mobile station 105 such that the driver can view the current location of the consignee, par.58)  
Barbush does not explicitly teach determine whether a vehicle of the user can arrive at a destination prior to a predicted time that the package will be delivered to the destination, providing a user option to route a vehicle to the destination and in response to a user selection of the user option, providing routing of the vehicle to the destination. Wherein providing routing of the vehicle includes routing the vehicle to arrive at the destination prior to the predicted time. However, this is taught by Rademaker (see at least: par.19, the pickup management system tracks the location of the customer and predicts a time at which the customer will arrive at the first pickup location 96. The pickup management system instructs the first retailer 92 to prepare the first product, such that the first product is ready at the predicted arrival time. The pickup management system may also guide the customer to the first pickup location 96 and may specify the first pickup location 96 with a high degree of precision, such as a particular parking spot, a particular side of the street, an approach path, and/or the like. An employee 94 of the first retailer 92 takes the first product to the first pickup location 96 at the predicted arrival time, and transfers it to the vehicle 90 of the customer. Par.36, predicted arrival time of the customer, par.38, par. 80, the prompt may be displayed so that the customer arrives at the pickup location before the employee, so that the employee does not have to wait for the customer to arrive and so that the order may be at maximum freshness when given to the customer. Par.151)   It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the arrival determination and routing feature for the same reasons it’s useful in Rademaker - namely, so that the employee does not have to wait for the customer to arrive and so that the order may be at maximum freshness when given to the customer (par.80).  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
While Barbush teaches the new destination (par. 58), Barbush does not explicitly teach wherein the vehicle is traveling along a vehicle route and wherein the destination is along the vehicle route; however, this is taught by Rademarker (par.45, the customer data store 316 may include information describing a typical route the customer takes while commuting, as well as typical times at which the customer travels the typical route. The pickup management system 204 may then place orders (or suggest to the customer that orders be placed) for products that may be easily picked up from pickup locations along the customer's commuting path, at times at which the customer is predicted to be at the pickup locations as part of the customer's commute. As another example, the pickup management system 204 may have access to schedule data for the customer, such that the pickup management system 204 may be able to predict the travel of the customer based on appointments within the customer's schedule.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate a location along the vehicle route feature for the same reasons it’s useful in Rademaker - namely, to easily pick up the product from pickup locations along the customer's commuting path, (par.45).  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
wherein the new destination includes at least one of the following: a carrier facility or a user-defined destination.  (par.88, The shipper/consignee could then select one of the mobile assets 140 and attempt to meet the mobile asset 140 at a schedule stop or arrange a dynamic delivery location for a possible package drop off/delivery, par.63, After certain consignees are identified for the one or more dynamic delivery addresses, the carrier system 100 (e.g., via the message module 260) may notify the associated consignee(s) with the one or more delivery addresses at Block 540 and provide an opportunity for the consignee to select the alternative delivery option) 

As per claim 4, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
wherein the user computing device includes at least one of the following: a mobile device or a vehicle computing device.  (Fig.1, par.34) 

As per claim 5, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
comprising indicating to the carrier that the vehicle will be located at the new destination to receive delivery.  (par.71, the consignee may send the carrier system 100 an estimated time of arrival of the con signee at the dynamic delivery location. the consignee may allow the carrier to track the location of the consignee using location data retrieved/transmitted from the consignee's customer computing device 110, a location device associated with the consignee's vehicle or the like. The carrier system 100 may send this consignee location data to the mobile asset 140 or mobile station 105 such that the driver can view the current location of the consignee)

As per claim 7, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
wherein interruption of delivery of the package to the predetermined destination includes at least one of the following: the user not being located at the predetermined destination to receive the package, receiving a notification that the user will not be available to receive the package, a determination that the package cannot be delivered by the carrier at a scheduled time, or receiving a message from the user to deliver the package to the new destination.  (par.78, a consignee may be offered a dynamic delivery location after an unsuccessful delivery attempt is made at the delivery address for the item.) 

As per claim 9, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
While Barbush does not explicitly teach determining a vehicle route of a vehicle (explicitly teaches determining a vehicle route of the user vehicle, however, this is taught by Rademaker (par.38, The direction management engine 312 is configured to provide instructions for how to reach pickup locations. In Some embodiments, the instructions as determined by the direction management engine 312 are presented to the customer via the customer interface engine 302 on the customer computing device 202. Even in situations where the customer knows how to reach the retailer from the customer's current location, the instructions may be helpful to direct the customer to a particular pickup location associated with the retailer, such as a particular parking space, a particular side of the street, an approach path, and/or the like. The instructions may direct the customer in a most efficient way to the pickup location, may help improve the accuracy of the predicted arrival time by having the customer travel a known route, and/or the like. par.127)  It would be obvious to one of the ordinary skill in the art before the filing date to substitute the route determination of the carrier feature with route determination of the customer feature for the same reasons its useful in Rademaker -namely, to direct the customer to a particular pickup location associated with the retailer, Such as a particular parking space, a particular side of the street, an approach path, and/or the like. The instructions may direct the customer in a most efficient way to the pickup location, may help improve the accuracy of the predicted arrival time by having the customer travel a known route (par.38).  Based on the level of skill displays in the references, the substitution of Barbush’s route determination of carrier with route determination of the customer can be performed by routine engineering producing predictable results. Thus simple substitution of one known element for another producing a predictable result renders the claim obvious. 
 While Barbush teaches determining a time to the predetermined destination (par.71) Barbush does not explicitly teach determining an added trip time to the route to include the predetermined destination to the route. However, this is taught by Rademaker (par.36, the arrival prediction engine 306 may be configured to recalculate the predicted arrival time upon receipt of further information, such as a detection of a variance of a location of the customer from the predicted path of travel, detection of a spontaneous and/or unplanned stop, a re-sorting of stop orders, and/or the like. par.90, The customer may wish to change the predicted arrival time based on information that is not available to the arrival prediction engine 306, such as an additional stop not tracked by the pickup management system 204, a delayed departure time, a recent change in traffic, and/or the like.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the added trip time determination feature for the same reasons it’s useful in Rademaker - namely, to help facilitate pickup of orders (par.37). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
While Barbush teaches the new destination includes a waypoint to accept delivery of the package (par.58, the carrier system 100 may identify candidate service stops within the delivery route which may be used as possible dynamic delivery locations). Barbuch does not explicitly teach the destination is along a current route of the vehicle to accept the package however, this is taught by Rademarker (par.45, the customer data store 316 may include information describing a typical route the customer takes while commuting, as well as typical times at which the customer travels the typical route. The pickup management system 204 may then place orders (or suggest to the customer that orders be placed) for products that may be easily picked up from pickup locations along the customer's commuting path, at times at which the customer is predicted to be at the pickup locations as part of the customer's com mute. As another example, the pickup management system 204 may have access to schedule data for the customer, such that the pickup management system 204 may be able to predict the travel of the customer based on appointments within the customer's schedule.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the location along the vehicle route feature for the same reasons it’s useful in Rademaker - namely, to easily pick up the product from pickup locations along the customer's commuting path, (par.45).  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6, 8, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARBUSH et al (US 2015/0154559) in view of Rovik et al ( US 2013/0226449 A1) in further view of KLINGENBERG et al. ( US 2013/0275327 A1)

As per claim 6, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
While Barbush teaches deliver the package to the predetermined destination (par.4) Burbush does not teach providing an option to deliver the package to the predetermined destination at a different time.   However, this is taught by Klingenberg (par.82, A “reschedule delivery' request 1408 instructs the carrier to deliver the package to the original delivery location (e.g., the consignee's home) on a date and/or time specified by the consignee in the consignee request.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the different delivery time feature the for the same reasons its useful in Klingenberg - namely, to deliver the package to the original delivery location (e.g., the consignee's home) on a date and/or time specified by the consignee in the consignee request (par.82). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:  
Barbush teaches determining that delivery of the package has been interrupted, the package be delivered to the new destination (par.4, par.50, par.78) Barbush does not explicitly teach receiving a message from the user requesting the package be delivered to the new destination, wherein the new destination is input by the user, however, this is taught by Klingenberg (Fig.14-15, Fig.22, par.57, The user may be directed to a series of web pages to indicate a delivery change request 820. Various carrier customer web pages may be accessible to the user, as is known in the art, Such as a web page allowing a user to send a message to the carrier 830 (such as a message indicating a problem with the web site or with the UPS Personalized Delivery service), or to a web page having Frequently Asked Questions (FAQs) 840., par.82) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the message feature for the same reasons it’s useful in Klingenberg - namely, to indicate a delivery change request (par.57). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
 Barbush further teaches determining whether the vehicle can be located at the new destination at a predetermined time.  (par.86, After determining the consignee is at the dynamic delivery location at Block 640, the driver may deliver the item to the consignee. Par.71, Consignee can also send this information to the carrier system 100 to allow the driver to see the consignee approaching the meet point. In some embodiments, the consignee may allow the carrier to track the location of the consignee using location data retrieved/transmitted from the consignee's customer computing device 110, a location device associated with the consignee's vehicle or the like. The carrier system 100 may send this consignee location data to the mobile asset 140 or mobile station 105 such that the driver can view the current location of the consignee. If the consignee allows the driver and/or carrier to view the location of the consignee, the carrier and/or carrier system 100 may automatically inform the driver when the consignee arrives at the dynamic delivery location.) 

As per claim 16, Barbush teaches:  
A vehicle computing device comprising: a processor; and a memory component that is coupled to the processor and stores logic that, when executed by the processor, causes the vehicle computing device to perform at least the following: determine a predetermined destination and a predetermined time for delivery of a package for a user, wherein the package is being delivered by a carrier along a delivery route ; (par.4, receiving shipment data identifying a delivery address for the item; placing the item on a mobile asset based at least in part on a dispatch plan, wherein the dispatch plan identifies a plurality of stop locations; identifying a candidate dynamic delivery location by comparing the plurality of stop locations to a stop criteria wherein the candidate dynamic delivery location is different from the delivery address for the item;  par.50, par.37, par.35, par. 58, the carrier system 100 may identify candidate service stops within the delivery route which may be used as possible dynamic delivery locations) 
determine that the package cannot be delivered to the predetermined destination, in response to determining that the package cannot be delivered, determine a new destination (par.4, par.78, par. 58, the carrier system 100 may identify candidate service stops within the delivery route which may be used as possible dynamic delivery locations)
While Barbush teaches predetermined delivery time at the alternative delivery location (par.70, the time-to-arrival indicator can be in the form of numbers showing the estimated time until arrival, or it can be in the form of symbols showing the estimated time until arrival. As a non-limiting example, the map may use a red symbol to indicate that the mobile asset will not arrive within the next one hour, a yellow symbol to indicate that the mobile asset will arrive within the next one hour, and a green symbol to indicate that the mobile asset is currently located at the dynamic delivery location.), Barbush does not explicitly teaches the predetermined delivery time at  Docket No.: 22562-2443 / TOY2017-345PApredetermined destination.  However, this is taught by Klingenberg (par.68, The notification alert(s) can also provide an indication of an estimated delivery time window(s)) It would be obvious to one of the ordinary skill in the art before the filing date to substitute the delivery time at the alternative delivery location feature with the delivery time at the predetermined delivery location feature for the same reasons its useful in Klingenberg - namely, The notification alert(s) can also provide an indication of an estimated delivery time window(s). (par.68). Based on the level of skill displays in the references, the substitution of Barbush’s delivery time with Klingebberg’s delivery time at the predetermined location can be performed by routine engineering producing predictable results. Thus, simple substitution of one known element for another producing a predictable result renders the claim obvious. 
While Barbush teaches determine a new destination and a different time for delivering the package determine whether the vehicle can arrive at the new destination at  to the different time that the package will be delivered to the new destination ( [Different time for delivering the package after the unsuccessful delivery attempt] par.70, the time-to-arrival indicator can be in the form of numbers showing the estimated time until arrival, or it can be in the form of symbols showing the estimated time until arrival. As a non-limiting example, the map may use a red symbol to indicate that the mobile asset will not arrive within the next one hour, a yellow symbol to indicate that the mobile asset will arrive within the next one hour, and a green symbol to indicate that the mobile asset is currently located at the dynamic delivery location. Par.71, Consignee can also send this information to the carrier system 100 to allow the driver to see the consignee approaching the meet point. In some embodiments, the consignee may allow the carrier to track the location of the consignee using location data retrieved/transmitted from the consignee's customer computing device 110, a location device associated with the consignee's vehicle or the like. The carrier system 100 may send this consignee location data to the mobile asset 140 or mobile station 105 such that the driver can view the current location of the consignee. If the consignee allows the driver and/or carrier to view the location of the consignee, the carrier and/or carrier system 100 may automatically inform the driver when the consignee arrives at the dynamic delivery location.),
Barbush does not explicitly teach determine whether a vehicle of the user can arrive at a destination prior to a predicted time that the package will be delivered to the destination, providing a user option to route a vehicle to the destination and in response to a user selection of the user option, providing routing of the vehicle to the destination. Wherein providing routing of the vehicle includes routing the vehicle to arrive at the destination prior to the predicted time. However, this is taught by Rademaker (see at least: par.19, the pickup management system tracks the location of the customer and predicts a time at which the customer will arrive at the first pickup location 96. The pickup management system instructs the first retailer 92 to prepare the first product, such that the first product is ready at the predicted arrival time. The pickup management system may also guide the customer to the first pickup location 96 and may specify the first pickup location 96 with a high degree of precision, such as a particular parking spot, a particular side of the street, an approach path, and/or the like. An employee 94 of the first retailer 92 takes the first product to the first pickup location 96 at the predicted arrival time, and transfers it to the vehicle 90 of the customer. Par.36, predicted arrival time of the customer, par.38, par. 80, the prompt may be displayed so that the customer arrives at the pickup location before the employee, so that the employee does not have to wait for the customer to arrive and so that the order may be at maximum freshness when given to the customer. Par.151)   It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the arrival determination and routing feature for the same reasons it’s useful in Rademaker - namely, so that the employee does not have to wait for the customer to arrive and so that the order may be at maximum freshness when given to the customer (par.80).  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
While Barbush teaches the new destination (par. 58), Barbush does not explicitly teaches wherein the vehicle is traveling along a vehicle route and wherein the destination is along the vehicle route; however, this is taught by Rademarker (par.45, the customer data store 316 may include information describing a typical route the customer takes while commuting, as well as typical times at which the customer travels the typical route. The pickup management system 204 may then place orders (or suggest to the customer that orders be placed) for products that may be easily picked up from pickup locations along the customer's commuting path, at times at which the customer is predicted to be at the pickup locations as part of the customer's com mute. As another example, the pickup management system 204 may have access to schedule data for the customer, such that the pickup management system 204 may be able to predict the travel of the customer based on appointments within the customer's schedule.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate a location along the vehicle route feature for the same reasons it’s useful in Rademaker - namely, to easily pick up the product from pickup locations along the customer's commuting path, (par.45).  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, Barbush in view of Rademaker and Klingenberg teaches claim 16 as above. Barbush further teaches:
wherein the package cannot be delivered due to the carrier being unable to deliver the package to the predetermined destination.  (abstract, par.6, Par. 78)  
 
Claims 17-18 and 20 recite similar limitations as claims 2, 5, and 9, therefore they are rejected over the same rationales. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/DANIEL VETTER/Primary Examiner, Art Unit 3628